DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakade et al (US 2017/0095138).
Regarding claim 1, Nakade discloses a flexible catheter comprising, an insertion unit 21 including a plurality of bending portions 21a, 21b arranged in a longitudinal direction (page 2, para. 0037; fig. 4), an operation unit 3 connected to the insertion unit (page 2, para. 0026), a direction adjustment wire 28 having one end connected to the operational unit and a remaining end fixed to the insertion unit (page 2, para. 0050), the direction adjustment wire being configured to be capable of bending the bending portions depending on a length pulled by the operation unit (page 2, para. 0051), a limited 31 provided on the direction adjustment wire and configured to allow the respective bending portions to be sequentially bent as the direction adjustment wire is pulled (page 2, para. 0049; page 4, para. 0057, 0058; figs. 3, 4, 6, 7).
Regarding claim 2, Nakade discloses that the bending portions include a first bending portion 21a and a second bending portion 21b that are formed in sequence from the tip end of the insertion unit (fig. 3), and the first bending portion and the second bending portion are configured such that the first bending portion 21a is bent for a first period as the direction adjustment wire is pulled, and the second bending portion 21b is bent for a second period after the first period as the direction adjustment wire is pulled (page 4, page 0057).
Regarding claim 3, Nakade discloses that each bending portion includes slits that allow bending, the first bending region includes slits at a smaller interval than the slits at the second bending region, thereby causing the material at the first bending region to have a lower strength than the second bending region and also a remaining portion of the insertion unit which does not have slits (page 2, para. 0038; page 3, para. 0046).
Regarding claim 11, Nakade discloses that the insertion unit includes a working channel (central lumen) formed in a central portion of a cross section thereof so as to extend in the longitudinal direction (fig. 3), and the direction adjustment wire 28 is provided in plural around the working channel to realize bending in a plurality of directions (page 3, para. 0051).
Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffin (US 10,278,852).
Regarding claim 1, Griffin discloses a flexible catheter comprising, an insertion unit 102 including a plurality of bending portions 130, 140 arranged in a longitudinal direction (col. 3, lines 55-56; fig. 3), an operation unit 150 connected to the insertion unit (col. 3, lines 45-47), a direction adjustment wire 120 having one end connected to the operational unit and a remaining end fixed to the insertion unit (col. 3, lines 62-65), the direction adjustment wire being configured to be capable of bending the bending portions depending on a length pulled by the operation unit (col. 3, lines 62-65), a limiter 138 provided on the direction adjustment wire and configured to allow the respective bending portions to be sequentially bent as the direction adjustment wire is pulled (col. 3, lines 62-65; col. 6, lines 10-18; fig. 3, 4: the first and second bending portions are individually controllable and therefore can be sequentially bent).
Regarding claim 4, Griffin discloses a holder 128 fixedly provided between the first bending portion and the second bending portion (fig. 3), wherein the holder and the limiter are supported by each other to prevent the limiter from passing through a position at which the holder is provided (fig. 4: limiter 138 and holder 128 are supported on the tube and therefore the limiter cannot pass through the holder).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Potter (US 7,731,706).
Claim 9 differs from Griffin in calling for at least a portion of the direction adjustment wire is spirally disposed in a circumferential direction of the insertion unit so that torsion occurs in at least one bending portion.  Potter teaches a catheter including two puller wires which extend spirally in a circumferential direction so that torsion occurs in the catheter bending portion (col. 4, lines 1-5, 41-47; figs. 3, 4).  This allows for controlled torsion of the catheter when that directional movement is useful in guiding the catheter within the desired anatomy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Griffin so that the wires extend in a spiral direction as taught by Potter to allow the catheter to be deflected in additional directions when the anatomy requires such movement.
Allowable Subject Matter
Claims 5-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest the holder and limiter arranged for operation as claimed in claim 5, in combination with the features of the invention, substantially as claimed.
With regard to claims 7 and 8, the prior art fails to teach or fairly suggest the holder as claimed, in combination with the features of the invention, substantially as claimed.
With regard to claim 10, the prior art fails to teach or fairly suggest the direction adjustment wire spirally disposed in the first bending region and linearly disposed in the direction from the holder to the operation unit, in combination with the features of the invention, substantially as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783